Case: 14-10769      Document: 00513079870         Page: 1    Date Filed: 06/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10769
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ERIC RASHAD JONES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-165-1


Before DAVIS, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Eric Rashad Jones
has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Jones has not filed a response.
       During the pendency of this appeal, Jones completed the six-month
sentence imposed upon revocation of supervised release and was released from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10769   Document: 00513079870     Page: 2   Date Filed: 06/16/2015


                                No. 14-10769

custody. Because no additional term of supervised release was imposed, the
instant appeal is moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); United
States v. Clark, 193 F.3d 845, 847-48 (5th Cir. 1999). Accordingly, the appeal
is DISMISSED as moot, and counsel’s motion for leave to withdraw is DENIED
as unnecessary.




                                      2